
	
		I
		112th CONGRESS
		1st Session
		H. R. 3680
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2011
			Mrs. McMorris Rodgers
			 (for herself and Ms. DeGette)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Transportation and
			 Infrastructure, Natural
			 Resources, and Science,
			 Space, and Technology, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To improve hydropower, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Hydropower Regulatory Efficiency Act of
			 2011.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Promoting small hydroelectric power
				projects.
					Sec. 4. Promoting conduit hydropower projects.
					Sec. 5. FERC authority to extend preliminary permit
				terms.
					Sec. 6. Promoting hydropower development at nonpowered dams and
				closed loop pumped storage projects.
					Sec. 7. DOE study of pumped storage and potential hydropower
				from conduits.
					Sec. 8. Report on memorandum of understanding on
				hydropower.
					Sec. 9. Authorization of appropriations.
				
			2.FindingsCongress finds that—
			(1)the hydropower industry currently employs
			 approximately 300,000 workers across the United States;
			(2)hydropower is the
			 largest source of clean, renewable electricity in the United States;
			(3)as of the date of enactment of this Act,
			 hydropower resources, including pumped storage facilities, provide—
				(A)nearly 7 percent of the electricity
			 generated in the United States; and
				(B)approximately 100,000 megawatts of electric
			 capacity in the United States;
				(4)only 3 percent of
			 the 80,000 dams in the United States generate electricity, so there is
			 substantial potential for adding hydropower generation to nonpowered dams;
			 and
			(5)by utilizing currently untapped resources,
			 the United States could add approximately 60,000 megawatts of new hydropower
			 capacity by 2025, which could create 700,000 new direct jobs over the next 14
			 years.
			3.Promoting small
			 hydroelectric power projectsSubsection (d) of section 405 of the Public
			 Utility Regulatory Policies Act of 1978 (16 U.S.C. 2705) is amended by striking
			 5,000 and inserting 10,000.
		4.Promoting conduit
			 hydropower projects
			(a)Applicability
			 of, and exemption from, licensing requirementsSection 30 of the Federal Power Act (16
			 U.S.C. 823a) is amended—
				(1)by striking
			 subsection (b);
				(2)by redesignating
			 subsection (a) as subsection (b);
				(3)by inserting
			 before subsection (b), as redesignated by paragraph (2) of this subsection, the
			 following:
					
						(a)(1)A facility described in
				this paragraph shall not be required to be licensed under this part. A facility
				described in this paragraph is a facility that—
								(A)is constructed, operated, or maintained for
				the generation of electric power and uses for such generation only the
				hydroelectric potential of a non-federally owned conduit;
								(B)is located on
				non-Federal lands or Federal lands;
								(C)has an installed capacity that does not
				exceed 5 megawatts; and
								(D)on or before the
				date of enactment of the Hydropower Regulatory Efficiency Act of 2011, is not
				licensed under, or exempted from the license requirements contained in, this
				part.
								(2)For purposes of this section, the term
				conduit means any tunnel, canal, pipeline, aqueduct, flume, ditch,
				or similar manmade water conveyance that is operated for the distribution of
				water for agricultural, municipal, or industrial consumption and not primarily
				for the generation of electricity.
							;
				
				(4)in subsection (b), as redesignated by
			 paragraph (2) of this subsection—
					(A)in the matter
			 preceding paragraph (1), by striking (b) or;
					(B)in paragraph (1),
			 by striking , and and inserting or Federal
			 lands;;
					(C)in paragraph (2),
			 by striking manmade conduit, which is operated for the distribution of
			 water for agricultural, municipal, or industrial consumption and not primarily
			 for the generation of electricity. and inserting conduit;
			 and; and
					(D)by adding at the
			 end the following new paragraph:
						
							(3)has an installed capacity that does not
				exceed 40
				megawatts.
							;
					(5)in subsection (c),
			 by striking subsection (a) and inserting subsection
			 (b); and
				(6)in subsection (d),
			 by striking subsection (a) and inserting subsection
			 (b).
				(b)Conforming
			 amendmentSubsection (d) of
			 section 405 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C.
			 2705), as amended, is further amended by striking subsection (a) of such
			 section 30 and inserting subsection (b) of such section
			 30.
			5.FERC authority to
			 extend preliminary permit termsSection 5 of the Federal Power Act (16
			 U.S.C. 798) is amended—
			(1)by designating the first, second, and third
			 sentences as subsections (a), (c), and (d), respectively; and
			(2)by inserting after subsection (a) (as so
			 designated) the following:
				
					(b)ExtensionThe
				Commission may extend the term of a preliminary permit once for not more than 2
				additional years if the Commission finds that the permittee has carried out
				activities under the permit in good faith and with reasonable
				diligence.
					.
			6.Promoting
			 hydropower development at nonpowered dams and closed loop pumped storage
			 projects
			(a)In
			 generalTo improve the regulatory process and reduce delays and
			 costs for hydropower development at nonpowered dams and closed loop pumped
			 storage projects, the Federal Energy Regulatory Commission (referred to in this
			 section as the Commission) shall investigate the feasibility of
			 the issuance of a license for hydropower development at nonpowered dams and
			 closed loop pumped storage projects in a 2-year period (referred to in this
			 section as a 2-year process). Such a 2-year process shall include
			 any prefiling licensing process of the Commission.
			(b)Workshops and
			 pilotsThe Commission shall—
				(1)not later than 60
			 days after the date of enactment of this Act, hold an initial workshop to
			 solicit public comment and recommendations on how to implement a 2-year
			 process;
				(2)develop criteria
			 for identifying projects featuring hydropower development at nonpowered dams
			 and closed loop pumped storage projects that may be appropriate for licensing
			 within a 2-year process;
				(3)not later than 180
			 days after the date of enactment of this Act, develop and implement pilot
			 projects to test a 2-year process, if practicable; and
				(4)not later than 3
			 years after the date of implementation of the final pilot project testing a
			 2-year process, hold a final workshop to solicit public comment on the
			 effectiveness of each tested 2-year process.
				(c)Memorandum of
			 understandingThe Commission shall, to the extent practicable,
			 enter into a memorandum of understanding with any applicable Federal or State
			 agency to implement a pilot project described in subsection (b).
			(d)Reports
				(1)Pilot projects
			 not implementedIf the Commission determines that no pilot
			 project described in subsection (b) is practicable because no 2-year process is
			 practicable, not later than 240 days after the date of enactment of this Act,
			 the Commission shall submit to the Committee on Energy and Commerce of the
			 House of Representatives and the Committee on Energy and Natural Resources of
			 the Senate a report that—
					(A)describes the
			 public comments received as part of the initial workshop held under subsection
			 (b)(1); and
					(B)identifies the
			 process, legal, environmental, economic, and other issues that justify the
			 determination of the Commission that no 2-year process is practicable, with
			 recommendations on how Congress may address or remedy the identified
			 issues.
					(2)Pilot projects
			 implementedIf the Commission develops and implements pilot
			 projects involving a 2-year process, not later than 60 days after the date of
			 completion of the final workshop held under subsection (b)(4), the Commission
			 shall submit to the Committee on Energy and Commerce of the House of
			 Representatives and the Committee on Energy and Natural Resources of the Senate
			 a report that—
					(A)describes the
			 outcomes of the pilot projects;
					(B)describes the
			 public comments from the final workshop on the effectiveness of each tested
			 2-year process; and
					(C)(i)outlines how the
			 Commission will adopt policies under existing law (including regulations) that
			 result in a 2-year process;
						(ii)outlines how the Commission will
			 issue new regulations to adopt a 2-year process; or
						(iii)identifies the process, legal,
			 environmental, economic, and other issues that justify a determination of the
			 Commission that no 2-year process is practicable, with recommendations on how
			 Congress may address or remedy the identified issues.
						7.DOE study of
			 pumped storage and potential hydropower from conduits
			(a)In
			 generalThe Secretary of Energy shall conduct a study—
				(1)of the potential
			 megawatts of hydropower that may be obtained from conduits (as defined by the
			 Secretary) in the United States; and
				(2)of land, including
			 identification of land, that is well-suited for pumped storage sites and is
			 located near existing or potential sites of intermittent renewable energy
			 resource development, such as wind farms.
				(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Secretary of
			 Energy shall submit to the Committee on Energy and Commerce of the House of
			 Representatives and the Committee on Energy and Natural Resources of the Senate
			 a report that describes the results of the study conducted under subsection
			 (a), including any recommendations.
			8.Report on
			 memorandum of understanding on hydropowerNot later than 180 days after the date of
			 enactment of this Act, the President shall submit to the Committee on Energy
			 and Commerce of the House of Representatives and the Committee on Energy and
			 Natural Resources of the Senate a report on actions taken by the Department of
			 Energy and other Federal agencies to carry out the memorandum of understanding
			 on hydropower entered into on March 24, 2010, with particular emphasis on
			 actions taken by the agencies to work together and investigate ways to
			 efficiently and responsibly facilitate the Federal permitting process for
			 Federal and non-Federal hydropower projects at Federal facilities, within
			 existing authority.
		9.Authorization of
			 appropriations
			(a)Authorization of
			 appropriationsThere is
			 authorized to be appropriated $5,000,000 to carry out this Act and the
			 amendments made by this Act, of which not more than $1,000,000 shall be
			 appropriated to the Department of Energy.
			(b)OffsetSection 422(f) of the Energy Independence
			 and Security Act of 2007 (42 U.S.C. 17082(f)) is amended—
				(1)by redesignating
			 paragraph (4) as paragraph (5);
				(2)in paragraph (3),
			 by striking 2012; and and inserting 2012;;
				(3)by inserting after
			 paragraph (3) the following paragraph:
					
						(4)$145,000,000 for fiscal year 2013;
				and
						;
				and
				(4)in paragraph (5),
			 as redesignated by paragraph (1) of this subsection, by striking
			 2013 and inserting 2014.
				
